UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 10, 2010 Safe Technologies International, Inc. (Exact name of registrant as specified in its charter) Delaware 000-17746 22-2824492 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 866-297-5070 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The Company issued the attached press release on June 10, 2010. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release of Safe Technologies, Inc. dated June 10, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Safe Technologies International, Inc. By: /s/Richard P. Sawick Richard Sawick CFO Date:June 10, 2010 3
